Citation Nr: 9909553	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his sister


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
April 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in March 
1994.  In September 1996, the Board issued a decision denying 
the veteran's claim to reopen his claim for entitlement to 
service connection for right shoulder disability.  The 
veteran appealed this decision, and in an order dated in 
October 1998 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999, hereinafter Court), vacated the Board's 
September 1996 decision and remanded the case.


REMAND

The Board initially notes that the veteran's representative, 
in his brief submitted to the Court in February 1998, raised 
the issue of whether there was clear and unmistakable error 
in a rating decision of April 5, 1985, denying the veteran's 
claim of entitlement to service connection for right shoulder 
disability.

Briefly, the Court vacated the Board's September 1996 
decision and remanded the case for the Board to apply 
38 C.F.R. § 3.156(a) in light of the decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that 
the veteran, following the Court's remand, submitted 
additional evidence in support of his claim, consisting of a 
September 1998 statement by John L. Kihm, M.D.; the veteran 
did not waive his right to initial consideration of this 
evidence by the RO and the veteran's representative has 
specifically requested that the case be remanded to the RO.  
Accordingly, the newly submitted evidence will be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case.  38 C.F.R. § 20.1304(c) (1998). 

The Board also notes that the veteran's representative, in 
his February 1998 brief to the Court, alleged that the 
veteran had been treated at the Balboa United States Naval 
Hospital in San Diego, California, in 1973 and at the VA 
Medical Center (VAMC) in Ann Arbor, Michigan, in 1974.  

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should adjudicate the issue of 
whether there was clear and 
unmistakable error in the April 5, 
1985, decision denying service 
connection for right shoulder 
disability.  If the veteran disagrees 
with this determination, a statement 
of the case should be issued and the 
veteran and his representative should 
be informed of the requirements to 
perfect an appeal with respect to this 
issue. 

2. If service connection for right 
shoulder disability is not granted, 
the RO should undertake the following 
actions:

a)  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  In any event, the RO 
should attempt to obtain records 
from the Ann Arbor, Michigan, VAMC 
for 1974 to the present.

b)  The RO should contact the Balboa 
United States Naval Hospital in San 
Diego, California, directly, and ask 
that facility to search for any 
medical records for the veteran for 
1973, and to provide any such 
records which are located.

c)  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
service connection for right 
shoulder disability in light of 
relevant decisions, including Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

d)  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

